1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JERRY LEON MORRIS, JR.,          )                 Case No.: 1:19-cv-1751- JLT
                                      )
12            Plaintiff,              )                 ORDER DISCHARGING THE ORDER TO SHOW
                                      )                 CAUSE DATED DECEMBER 31, 2019
13       v.                           )                 (Doc. 3)
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                 ORDER TERMINATING THE MOTION TO
                                      )                 PROCEED IN FORMA PAUPERIS AS MOOT
15            Defendant.              )                 (Doc. 2)
                                      )
16
17          Plaintiff requested to proceed in forma pauperis with this. (Docs. 1, 2) The Court reviewed his

18   affidavit and found the information provided failed to support a conclusion that Plaintiff could not pay

19   the Court’s costs. (Doc. 3) The Court ordered Plaintiff to show cause why the motion to proceed in

20   forma pauperis should not be denied. (Id.) Instead, Plaintiff paid the filing fee to the Court on January

21   9, 2020. Because Plaintiff has elected to pay the filing fee, the Court ORDERS:

22          1.      The Order to Show Cause dated December 31, 2019 (Doc. 3) is DISCHARGED; and

23          2.      The Clerk of Court is directed to terminate the motion to proceed in forma pauperis

24                  (Doc. 2) as MOOT.

25
26   IT IS SO ORDERED.

27      Dated:     January 13, 2020                            /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
